DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to Applicant’s communications filed 8/12/2021. Amendments to claims 2, 4-6 and 10 have been entered. Claims 1-15 are pending and are allowable.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The previous claim objection to claim is overcome by Applicant’s amendments.
Even though the claimed limitations are directed to the abstract idea of validating a transaction, the claims, as argued and with respect to Step 2B overcome the 35 U.S.C. 101 rejection.  Examiner agrees that executing self-replicating scripts such as is disclosed in the claim(s) as “receiving, at a node in a blockchain network, a first transaction to validate, the first transaction including a first script that, as a result of being executed, causes the node to at least: obtain a first set of field values of the first transaction, the first set of field values including a third script; and obtain a second set of field values of a second transaction, the second set of field values including a copy of a second script; obtaining the second transaction, the second transaction including the second script that, as a result of being executed, causes the node to, as a result of determining that a termination condition is unfulfilled, at least: obtain the third script from the first set of field values; and determine that the copy of the second script matches the third script; and validating the first transaction as a result of execution of the first script and the second script.” provides more than what is well-understood, routine and conventional.  Accordingly, because each of the independent claims recites additional limitations that are not well-understood, routine or conventional in the field, the claims recite limitations that amount to significantly more than an abstract idea.  
The prior art of record discloses:
Andreas M.Antonopoulos, “Mastering Bitcoin”: discloses: validating transactions based on previous transaction actions involving a blockchain and scripts.

Clark et al.(US 2016/0253663): discloses, “Embodiments relate to systems, apparatuses, and methods for performing transaction signing utilizing asymmetric cryptography and a private ledger. A transaction data is signed by a user device using a private key, and may be utilized in an authorization request message without including a real credential of the user. A transaction verification and accounting module (TVAM) can verify the signed transaction data and can continue processing the transaction.”
Kaehler (US 10,491,402): discloses, “After adding a cryptography-based receiver signature, the receiver device can redeem the record with the platform. Upon successful verification of the record, the platform can perform as instructed by a content of the record ( e.g., modifying or updating a user
account).”

Brown et al.( US 2017/0301047): discloses, “System and methods for managing dynamic electronic documents on a private distributed ledger comprise establishing a dynamic electronic document comprising a first state object, wherein the state object references a prior approved first transaction; proposing a second transaction comprising as an input the first state object and as an output a transaction command to alter the state object as well as what parameters are 
Even though, the prior art of record discloses the above mentioned features, the prior art of record fails to disclose, in combination,  the features disclosed in the instant claims.
For these reasons claims 1, 14 and 15 are deemed to be allowable over the prior art of record and claims 2-23 are allowed by virtue of dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Bridges whose telephone number is (571) 270-5451. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for 
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/5/2021